          Case 4:19-cv-00350-RM Document 68 Filed 05/18/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6
 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                                  FOR THE DISTRICT OF ARIZONA
 9
10
     Jasper Jones,                                     No. CV-19-00350-TUC-RM
11
                     Plaintiff,                        ORDER
12
     v.
13
     Eric Frias, et al.,
14
                     Defendants.
15
16           Pending before the Court is Plaintiff’s Motion to Consolidate Cases and Adjourn
17   Scheduling Order Dates. (Doc. 55 in CV 19-350.)1 Defendants responded (Doc. 58) and
18   Plaintiff replied (Doc. 59). Identical motions were filed in the cases Plaintiff seeks to
19   consolidate, CV-19-00351-TUC-RM, McBeth v. Frias, et al., and CV-20-00037-TUC-
20   RM, Biddings v. Frias, et. al. (See also Docs. 54, 56.) The Court will grant in part and
21   deny in part the Motion to Consolidate as set forth herein.
22           I.      Background
23           Plaintiffs seek consolidation of the three cases for the purposes of discovery and
24   pre-trial matters only and seek to have a single scheduling order issued for all three cases.
25   (Doc. 55 at 1.) It is undisputed that each of these three cases involves allegations by an
26   incarcerated individual of sexual assault and retaliation committed by a former
27
28   1
      Unless otherwise indicated, the record citations herein refer to the docket in CV-19-
     00350-TUC-RM and the page numbers generated by the Court’s electronic filing system.
         Case 4:19-cv-00350-RM Document 68 Filed 05/18/21 Page 2 of 6



 1   corrections officer—Defendant Eric Frias—in violation of the Eighth and First
 2   Amendments of the United States Constitution. (Id. at 2-3.) All three Plaintiffs are
 3   represented by the same attorney and law firm; likewise, Defendant Frias is represented
 4   by the same counsel in all three cases and the State Defendants are represented by the
 5   same Assistant Attorney General from the Arizona Attorney General’s Office. (Id. at 3-
 6   4.) While the Complaints in 19-CV-350 and 19-CV-351 were filed on the same date, July
 7   11, 2019 (id. at 3), the Complaint in 20-CV-37 was filed on January 23, 2020 (Doc. 1 in
 8   20-CV-37).
 9           Plaintiffs argue in support of their Motion that all three cases involve common
10   questions of fact and law regarding each of their allegations of sexual assault and
11   retaliation against Defendant Frias. (Doc. 55 at 3.) The cases 19-CV-350 and 19-CV-351
12   also allegedly involve common allegations against and questions of law relating to
13   Defendant Roberts, the Warden of the institution where Plaintiffs were incarcerated. (Id.)
14   Thus, Plaintiffs contend, consolidation is proper under Fed. R. Civ. P. 42(a) and LRCiv
15   42.1.
16           Plaintiffs further argue that discovery is ongoing in all three cases. (Id. at 4.)2
17   Plaintiffs aver that Defendants have agreed that expert reports in the instant case may be
18   mutually exchanged on May 3, 2021, and that expert discovery be completed by June 4,
19   2021 (id. at 6), although these dates have not been formally presented to or approved by
20
21   2
       In 19-CV-350, the most recent Scheduling Order states that the deadline for completion
     of expert disclosures under Rule 26(a)(2)—the final step in completion of discovery—
22   was April 1, 2021. (Doc. 50.) The Court extended that deadline at the parties’ request in
     order to allow time to conduct the deposition of Defendant Frias, which took place on
23   April 5, 2021, and thereafter to allow the parties’ experts an opportunity to consider his
     testimony in preparing their final reports. (Id.; see also Doc. 55 at 5.) Dispositive motions
24   are currently due by May 3, 2021. (Id.)
             In 19-CV-351, the most recent Scheduling Order indicates that the deadline for
25   completion of discovery was April 15, 2021 and that dispositive motions are due by June
     2, 2021. (Doc. 89.)
26           In 20-CV-37, the most recent Scheduling Order indicates that all discovery shall
     be completed on or before June 29, 2021. (Doc. 24.) A motion for summary judgment for
27   failure to exhaust administrative remedies is currently pending and not yet fully briefed.
     (See Docs. 30, 46.) Thus, even if discovery was still open in either 19-CV-350 or 19-CV-
28   351 when Plaintiffs filed the Motion to Consolidate, discovery in both those cases has
     since concluded.

                                                 -2-
         Case 4:19-cv-00350-RM Document 68 Filed 05/18/21 Page 3 of 6



 1   the Court.3 Plaintiffs then argue that discovery should be extended in 19-CV-350 and 19-
 2   CV-351 to align with the discovery dates in 20-CV-37 because, following the deposition
 3   of Mr. Frias, it became apparent that additional discovery was needed in all three cases.
 4   (Id. at 5.)
 5           Defendants argue in response that Plaintiffs are not actually seeking consolidation
 6   but, rather, to amend the scheduling order to reopen discovery, and that Plaintiffs have
 7   not shown the requisite good cause and due diligence to warrant doing so.
 8           II.   Applicable Law
 9           Federal Rule of Civil Procedure 42(a) provides that “[i]f actions before the court
10   involve a common question of law or fact, the court may: (1) join for hearing or trial any
11   or all matters at issue in the actions; (2) consolidate the actions; or (3) issue any other
12   orders to avoid unnecessary cost or delay.” “The district court has broad discretion under
13   this rule to consolidate cases pending in the same district.” Investors Research Co. v.
14   United States Dist. Court for Cent. Dist., 877 F.2d 777 (9th Cir. 1989).
15           Pursuant to Federal Rule of Civil Procedure 16(b)(4), a scheduling order “may be
16   modified only for good cause and with the judge’s consent.” The “good cause” standard
17   “primarily considers the diligence of the party seeking the amendment” and “[t]he district
18   court may modify the pretrial schedule ‘if it cannot reasonably be met despite the
19   diligence of the party seeking the extension.’” Johnson v. Mammoth Recreations, Inc.,
20   975 F.2d 604, 609 (9th Cir. 1992); see also Fed. R. Civ. P. 16 advisory committee's
21   notes (1983 amendment). “Moreover, carelessness is not compatible with a finding of
22   diligence and offers no reason for a grant of relief.” Id. (internal citations omitted).
23   “Although the existence or degree of prejudice to the party opposing the modification
24   might supply additional reasons to deny a motion, the focus of the inquiry is upon the
25   moving party’s reasons for seeking modification.” Id.
26   3
       See, e.g., the original Scheduling Order in 19-CV-351 (Doc. 23), setting forth the rule
     that “the parties may mutually agree in writing, without court approval, to extend the time
27   provided for discovery responses in Fed. R. Civ. P. 33, 34, and 36, but such agreed upon
     extensions shall not alter or extend the deadlines set forth in this Order.” Thus, the parties
28   have not set forth, nor is the Court aware of, authority that allows the parties to mutually
     extend discovery deadlines without Court approval.

                                                 -3-
       Case 4:19-cv-00350-RM Document 68 Filed 05/18/21 Page 4 of 6



 1          The Ninth Circuit has set forth six factors for district courts to consider when
 2   ruling on a motion to amend a Rule 16 scheduling order to reopen discovery:
 3                  1) whether trial is imminent, 2) whether the request is
                    opposed, 3) whether the non-moving party would be
 4
                    prejudiced, 4) whether the moving party was diligent in
 5                  obtaining discovery within the guidelines established by the
                    court, 5) the foreseeability of the need for additional
 6                  discovery in light of the time allowed for discovery by the
 7                  district court, and 6) the likelihood that the discovery will
                    lead to relevant evidence.
 8
     City of Pomona v. SQM N. Am. Corp., 866 F.3d 1060, 1066 (9th Cir. 2017).
 9
            III.    Analysis
10
            Plaintiffs’ assertions to the contrary notwithstanding, the record shows that
11
     discovery has closed in both 19-CV-350 and 19-CV-351. See supra n.2. Furthermore, it
12
     appears that Plaintiffs’ primary motivation in seeking consolidation is to conduct
13
     additional discovery in those two cases in which discovery has closed. While the cases
14
     before the Court do involve common questions of law or fact, Plaintiffs have not argued,
15
     and the Court does not find, that the resolution of the cases would be aided in any
16
     meaningful way by consolidation. Rather, the primary justification for the sought-after
17
     consolidation is the reopening of discovery in 19-CV-350 and 19-CV-351. Therefore, the
18
     Motion to Consolidate is more properly characterized as a motion to reopen discovery in
19
     those cases.
20
            First, the Court considers whether Plaintiffs have shown good cause to amend the
21
     scheduling orders in 19-CV-350 and 19-CV-351. The deposition of Eric Frias, which,
22
     according to Plaintiffs, was the precipitating event causing them to realize a need for
23
     further discovery, took place on April 5, 2021. The instant motion was filed on April 8,
24
     2021. Based on this timeline, the Court finds that Plaintiffs demonstrated due diligence in
25
     seeking the requested extensions. Furthermore, Defendants have not articulated any
26
     prejudice resulting from extending the discovery period in this case apart from being
27
     subject to this litigation and having relied on the existing deadlines. (See Doc. 58.) The
28


                                                -4-
       Case 4:19-cv-00350-RM Document 68 Filed 05/18/21 Page 5 of 6



 1   Court does not find these reasons sufficient to outweigh Plaintiff’s showing of due
 2   diligence.
 3          Next, because Plaintiffs are seeking not to extend existing deadlines but to re-open
 4   discovery that has concluded, the Court considers the six factors set forth in City of
 5   Pomona, 866 F.3d at 1066. First, as no trial dates have been set in any of the three
 6   matters, trial is not imminent. This factor weighs in favor of re-opening. Second, the
 7   request is opposed, weighing against re-opening. Third, as discussed above, Defendants
 8   are not prejudiced by re-opening. This factor weighs in favor of re-opening. Fourth, as
 9   discussed above, Plaintiffs were diligent in obtaining discovery within deadlines and in
10   pursuing the current request to re-open when the need to do so became evident. This
11   factor weighs in favor of reopening. Fifth, the Court lacks information upon which to
12   determine whether re-opening discovery will create a foreseeable need for additional
13   discovery in light of the time allowed by the requested re-opening, and thus this factor
14   weighs neither for nor against re-opening. Sixth, although Plaintiffs have not explicitly
15   stated what further discovery they would seek were discovery to be re-opened, the Court
16   finds it reasonable to assume that discovery related to the content of the deposition of
17   Defendant Frias is likely to lead to potentially relevant evidence.
18          Having considered the above, the Court will grant Plaintiffs’ request to re-open
19   discovery in 19-CV-350 and 19-CV-351. However, rather than granting consolidation,
20   the Court will simply issue new scheduling orders in those cases that align with the
21   current deadlines in 20-CV-37.
22          Good cause appearing,
23          IT IS ORDERED that Plaintiff’s Motion to Consolidate Cases and Adjourn
24   Scheduling Order Dates. (Doc. 55) is granted in part and denied in part. The Motion is
25   denied as to consolidation. The Motion is granted as to the adjournment of Scheduling
26   Order dates.
27
28


                                                 -5-
          Case 4:19-cv-00350-RM Document 68 Filed 05/18/21 Page 6 of 6



 1            IT IS FURTHER ORDERED that the deadlines in 19-CV-350 are re-set as
 2   follows:4
 3            (1) All expert reports shall be mutually exchanged on May 21, 2021.
 4            (2) All expert discovery, including depositions, shall be completed by June 4,
 5               2021.
 6            (3) The next settlement status report shall be filed on or before June 4, 2021.
 7            (4) All discovery shall be completed on or before June 29, 2021.
 8            (5) Dispositive motions not relating to administrative exhaustion shall be filed on
 9               or before July 20, 2021.
10            (6) A Joint Proposed Pretrial Order shall be filed thirty (30) days after resolution
11               of any dispositive motions filed after the close of discovery. If no such motions
12               are filed, a Joint Proposed Pretrial Order will be due on or before August 5,
13               2021.
14            Dated this 18th day of May, 2021.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     4
         The Court will issue a separate order extending deadlines in 19-CV-351.

                                                  -6-
